      Case 8:18-bk-13311-CB                   Doc 333 Filed 04/09/19 Entered 04/09/19 15:59:29                                      Desc
                                                Main Document    Page 1 of 3


   Attorney or Party Name, Address, Telephone &                            FOR COURT USE ONLY
   Fax Nos., State Bar No. & Email Address

   PACHULSKI STANG ZIEHL & JONES LLP
   William N. Lobel, SBN 93202
   650 Town Center Drive, Suite 1500
   Costa Mesa, CA 92626
   Tel: (714) 384-4740; Fax: (714) 384-4741
   Email: wlobel@pszjlaw.com

   [ ] Individual appearing without attorney
   [ X ] Attorney for: Debtors and Debtors-in-
   Possession


                                    UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

   In re:                                                                            Case No. 8:15-bk-15311-MW

   RUBY’S DINER, INC., a California corporation, et al.,                             Chapter 11

                                Debtors and Debtors-in-Possession.                   (Jointly Administered With Case Nos.
                                                                                     8:18-bk-13197-CB; 8:18-bk-13198-CB;
   Affects:                                                                          8:18-bk-13199-CB; 8:18-bk-13200-CB;
                                                                                     8:18-bk-13201-CB; 8:18-bk-13202-CB)
        All Debtors

        RUBY’S DINER, INC., ONLY                                                      NOTICE OF BAR DATE FOR FILING
                                                                                      PROOFS OF CLAIM IN A CHAPTER
        RUBY’S SOCAL DINERS, LLC, ONLY                                                     11 CASE [LBR 3003-1]

        RUBY’S QUALITY DINERS, LLC, ONLY
                                                                                     [ ] No hearing: LBR 9013-1(q)
        RUBY’S HUNTINGTON BEACH, LTD., ONLY                                          [ X ] Hearing Information

        RUBY’S LAGUNA HILLS, LTD. ONLY                                               DATE:                         April 3, 2019
                                                                                     TIME:                         10:00 a.m.
        RUBY’S OCEANSIDE, LTD., ONLY                                                 COURTROOM:                    5D
                                                                                     ADDRESS:                      411 W. Fourth St.
        RUBY’S PALM SPRINGS, LTD., ONLY                                                                            Santa Ana, CA 92701



                                Debtors(s)

_______________________________________________________________________________________
This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California

December 2015                                                    Page 1                                   F 3003-1.NOTICE.BARDATE
            (Serve) DOCS_LA:318857.7
      Case 8:18-bk-13311-CB                   Doc 333 Filed 04/09/19 Entered 04/09/19 15:59:29                                      Desc
                                                Main Document    Page 2 of 3


1. Bar Date. The court has set a deadline of June 3, 2019 (the “Bar Date”), for creditors in the above-referenced
   cases to file proofs of claim against the Debtors’ estates. ON OR BEFORE THE BAR DATE, PROOFS OF
   CLAIM AGAINST A DEBTOR(S)’ ESTATE MUST BE RECEIVED BY DONLIN RECANO &
   COMPANY, INC. AS FOLLOWS:

  By Mail:                                                                 By Courier, Hand Delivery, or Overnight Delivery:

  Donlin Recano & Company, Inc.                                            Donlin Recano & Company, Inc.
  Re: Ruby’s Diner, Inc., et al.                                           Re: Ruby’s Diner, Inc., et al.
  P.O. Box 199043                                                          6201 15th Avenue
  Blythebourne Station                                                     Brooklyn, NY 11219
  Brooklyn, NY 11219
     PROOFS OF CLAIM SENT BY FACSIMILE, TELECOPY, OR ELECTRONIC MAIL WILL NOT BE
     ACCEPTED.
2. Form. You may obtain a Proof of Claim form (Official Form 410) on the Bankruptcy Court’s website at
   http://www.cacb.uscourts.gov, or visit the intake area at any division of the Court, or from Donlin Recano’s
   website established for these cases at https://www.donlinrecano.com/Clients/rh/Index.
3. Exceptions to the Bar Date. Exceptions to the Bar Date include, but are not limited to, the following:
          (a)       Executory Contracts/Unexpired Leases. For claims arising from rejection of any executory contract
                    or unexpired lease, the last day to file a Proof of Claim is the later of (a) the Bar Date or (b) 30 days
                    after the date of entry of an order authorizing the rejection of such contract or lease or after any
                    automatic rejection of such contract or lease. See 11 U.S.C. §§ 365(d)(4) and 502(g). A party to an
                    executory contract or unexpired lease that asserts a claim (other than a claim arising from
                    rejection of any executory contract or unexpired lease) must file a Proof of Claim for such
                    amounts by the Bar Date.
          (b)       Governmental Units. For claims of governmental units, the last day to file a Proof of Claim is the
                    later of (a) the Bar Date or (b) before 180 days after the date of the Order for Relief in these cases.
                    The person signing this form has determined that the Order for Relief was entered on August 29,
                    2019 for Ruby’s SoCal Diners, LLC, Ruby’s Quality Diners, LLC, Ruby’s Huntington Beach,
                    Ltd., Ruby’s Laguna Hills, Ltd., Ruby’s Oceanside, Ltd., and Ruby’s Palm Springs
                    (collectively, the “SoCal Debtors”), and therefor calculates that the deadline based on entry of the
                    Order for Relief in the SoCal Debtors’ cases was February 25, 2019; and that the Order for Relief
                    was entered on September 5, 2018 for Ruby’s Diner, Inc. (“RDI”), therefor calculates that the
                    deadline based on entry of the Order for Relief in the RDI case was March 4, 2019. See 11 U.S. C.
                    §§ 101(27) and 502(b)(9).1
          (c)       Avoidance of Transfer. For claims arising from the avoidance of a transfer under chapter 5 of the
                    Bankruptcy Code (e.g., 11 U.S.C. § 544), the last day to file a Proof of Claim is the later of (a) the
                    Bar Date or (b) 30 days after the entry of judgment avoiding the transfer. See 11 U.S.C. § 502(h).
          (d)       Agreed Claims. If your claim is listed on a Debtor’s official bankruptcy schedules of assets and
                    liabilities (the “Schedules”) and it is not listed as disputed, contingent, unliquidated or unknown,
                    then your claim is deemed filed in the amount set forth in those Schedules. See 11 U.S.C. § 1111(a).

            1
             The Governmental Units Bar Date is subject to any dates authorizing an extension of the deadline pursuant to the
            Order Granting the United States’ Omnibus Motion for Enlargement of Deadlines and a Stay of Proceeding with
            which the United States Government is a Party in Light of Lapse of Appropriations, entered on January 23, 2019, as
            Docket No. 3, Misc. No. 1:19-mp-00101 MT.
_______________________________________________________________________________________
This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California

December 2015                                                    Page 2                                   F 3003-1.NOTICE.BARDATE
            (Serve) DOCS_LA:318857.7
      Case 8:18-bk-13311-CB                   Doc 333 Filed 04/09/19 Entered 04/09/19 15:59:29                                      Desc
                                                Main Document    Page 3 of 3


                    But, if your claim is not listed on the Schedules, or is listed as disputed, contingent, unliquidated or
                    unknown, or if you disagree with the amount or description of your claim (e.g., its description as
                    unsecured or non-priority), then you must timely file a Proof of Claim as set forth in this Notice.
4. 11 U.S.C. § 503(b)(9) Claims. Claims arising from unpaid goods received by a Debtor in the ordinary course of
   business within 20 days prepetition are subject to an administrative expense priority pursuant to 11 U.S.C.
   §§ 507(a)(2) and 503(b)(9). Any creditor who wishes to assert such a claim must file a Proof of Claim by the Bar
   Date, modified as follows: (a) Section 2 of Proof of Claim. Identifying the following: (i) the goods for which a
   Debtor has not paid; (ii) the method(s) of shipment; (iii) the actual date(s) when those goods were received by the
   Debtor (or state that an estimated date has been used); and (iv) the place of delivery (use a continuation sheet if
   necessary); (b) Section 5 of Proof of Claim. Check the box for “Other” priority and specify that priority is under
   11 U.S.C. §§ 507(a)(2) and 503(b)(9).
FAILURE OF A CREDITOR TO FILE A PROOF OF CLAIM ON OR BEFORE THE DEADLINE MAY
RESULT IN DISALLOWNACE OF THE CLAIM OR SUBORDINATION UNDER THE TERMS OF A
PLAN OF RECORGANIZATION WITHOUT FURTHER NOTICE OR HEARING. See 11 U.S.C.
§ 502(b)(9). CREDITORS MAY WISH TO CONSULT AN ATTORNEY TO PROTECT THEIR RIGHTS.


Date: April 9, 2019                                           By: _/s/ William N. Lobel_________________________
                                                                  William N. Lobel
                                                                 PACHULSKI STANG ZIEHL & JONES LLP




_______________________________________________________________________________________
This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California

December 2015                                                    Page 3                                   F 3003-1.NOTICE.BARDATE
            (Serve) DOCS_LA:318857.7
